 



Exhibit 10.41

 

 

June 15, 2004

 

 

Mr. William F. Spengler
11980 Thurloe Drive
Timonium, MD 21093

Dear Bill:

I am very pleased to offer you employment with Guilford Pharmaceuticals on the
following terms:



  1.   Your title will be Executive Vice President, Chief Financial Officer. In
this capacity, you will report directly to me, Chairman, Chief Executive Officer
and President. You will have responsibility for Finance and Accounting,
Treasury, Investor and Public Relations, Information Services, and Purchasing.
You will also work closely with the Audit Committee of the Board of Directors
and serve as a member of Guilford’s Executive Committee.     2.   In
consideration of your services, the Company will provide the following
compensation:



  a.   Salary: Your salary will be $27,083.33 per month (an annual rate of
$325,000), payable in semi-monthly increments. Your performance and salary will
be reviewed annually according to our performance review program and you will be
eligible for pro-rata consideration for 2004, payable in March, 2005.     b.  
Annual Incentive Plan: As an officer of the Company, you will be eligible to
participate in any incentive plan the Board of Directors may adopt from time to
time for executive officers of the Company. Our incentive plan is based on
attainment of corporate objectives and is further influenced by individual
performance. Your annual target incentive is 40% and you will be eligible for
pro-rata participation for 2004. Bill, I believe that with your help and
leadership we will make important progress in achieving our goals and the
corresponding incentive awards.

 



--------------------------------------------------------------------------------



 



William F. Spengler
June 15, 2004
Page 2 of 4

 



  c.   Joining Stock Options: Subject to the approval of the Board of Directors,
the Company will award you options to purchase 125,000 shares of its common
stock, subject to the terms and conditions of the Company’s standard stock
option agreement. The price of the options will be the closing price of
Guilford’s stock on the trading date immediately preceding your first day of
employment with the Company. These options will vest as follows: 25% of your
options will vest on the first anniversary of the grant. The remaining options
vest monthly over the next 36 months. Ongoing Option Awards: You will be
eligible to receive further stock options, if any, pursuant to stock option
plans approved by the Board of Directors from time to time.     d.   Executive
Change in Control Severance Agreement: As an Executive of Guilford
Pharmaceuticals Inc., you will be entitled to certain benefits in the event of a
change in control of the Company, as set forth in the attached Executive Change
in Control Severance Agreement. Essentially, under certain conditions, you could
receive an amount equal to two times your then-current annual salary,
accelerated vesting of outstanding options, and Benefits continuation for up to
two years.



  3.   Additional Benefits. In addition to the compensation described above, you
will be eligible for the following benefits:



  a.   Supplemental Disability Insurance: In addition to the group disability
insurance offered by Guilford, as a Vice President of the Company, you will be
eligible to apply for a supplemental long-term disability policy paid for by
Guilford and underwritten by Principal Life Insurance Company. This plan is
subject to standard underwriting requirements. Please see the attached summary
example of this important benefit.     b.   Insurance: The Company offers
comprehensive medical, dental, vision, life, accidental death, short-term and
long-term disability insurance as described in the Employee Benefits Overview.  
  c.   Financial Planning Assistance: You will be reimbursed up to $5,000 each
calendar year for financial planning services provided by a qualified tax
accountant, financial planner or other similar service.     d.   Vacation and
Holidays: You will be entitled to 20 vacation days during your first year of
employment; thereafter, a vacation day will be added annually, up to a maximum
of 25 vacation days. Also, the Company offers paid specified holidays (currently
11).

 



--------------------------------------------------------------------------------



 



William F. Spengler
June 15, 2004
Page 3 of 4

 



  e.   401(k) Plan: You may elect to join Guilford’s 401(k) Plan at the
quarterly enrollment date following your date of hire. You will be eligible to
receive the Company match subject to the terms and conditions of such plan as
may be in effect from time to time. Guilford currently matches 50% of the first
6% of employee salary deferral in the form of newly issued Guilford stock. You
may reallocate the Company match to other funds within the plan once the
quarterly match has been made. The annual maximum contribution for 2004 is
$13,000. An additional $3,000 may be contributed for those at age 50, subject to
IRS limitations.     f.   Employee Stock Purchase Plan: From time to time,
Guilford offers the opportunity to participate in an Employee Stock Purchase
Plan. If you elect to participate, you may contribute from 1% to 15% of your
regular salary to purchase             shares under the Plan. However, you may
not purchase more than $25,000 worth of Guilford stock during any calendar year.

  4.   Other Conditions of Employment. This offer of employment at will is
conditioned on:



  (i)   continuing compliance with relevant requirements under the Immigration
Reform Act of 1986, including presentation of documentation that proves your
identity and legal right to work in the United States within three days of your
start of employment;     (ii)   your signing a Patent and Confidentiality
Agreement in connection with your employment by the Company;     (iii)  
successful completion of a background investigation; and     (iv)   your taking
and successfully passing the included drug screen, which should be scheduled at
your earliest convenience and our expense.



  5.   Executive Severance: In the event your employment is terminated by
Guilford other than for cause* or change in control, you would be entitled to
severance payments in the form of a continuation of your then-current base
salary for up to 18 months. Such payments would cease upon your commencement of
paid employment or consultancy during the severance period. Receipt of this
benefit is conditioned upon the execution of Separation Agreement and General
Release, a copy of which is attached for your review.

 



--------------------------------------------------------------------------------



 



William F. Spengler
June 15, 2004
Page 4 of 4

 

During the severance period, the Company would also reimburse you for the cost
of continuation of any health and life insurance coverage available at the time
of the termination of employment, provided that the Company reserves the right
to provide substantially equivalent alternative coverage to the extent
reasonably available upon conversion from full-time employment. Such continuing
coverage is conditioned upon your reasonable cooperation in complying with any
necessary application procedures. Remaining benefits of employment, including
your eligibility for any incentive program and the vesting of unvested options
would cease at termination and not continue to accrue during the severance
period.

As we discussed Bill, I look forward to working with you and to the considerable
contributions I know you will make on behalf of Guilford. I am committed to
ensuring that we take full advantage of your abilities and to that end, we will
review the breadth and scope of your responsibilities early in the New Year.
Together we can determine what next steps make the most sense for Guilford.

Bill, all of us at Guilford are very enthusiastic about your joining our team.
Please feel free to review the details of this letter with Marge Contessa or me
should you have any questions. I look forward to seeing you on Wednesday.

Sincerely,

/s/ Craig R. Smith, M.D.
Craig R. Smith, M.D.
Chairman, Chief Executive Officer and President

Enclosures

cc: M. M. Contessa

I accept this offer and agree to comply with all Guilford Pharmaceuticals Inc.
corporate policies and procedures, which may be in effect from time to time.

Agreed to and accepted:

/s/ William F. Spengler
William F. Spengler

/s/ June 17, 2004
Date

“Cause”: (i) conviction of a crime involving fraud or theft against the Employer
or a crime involving moral turpitude; or (ii) a finding by the Board that an
Executive has (x) compromised trade secrets or other proprietary information of
the Employer, (y) willfully failed or refused to perform material assigned
duties, or (z) engaged in gross or willful misconduct that causes substantial
and material harm to the business and operations of the Employer.

 